Mr. Justice Ortiz,
concurring.
I agree with the opinion of this Court, but I deem it appropriate to add a few words. In my judgment, the majority opinion is justified by the specific and clear provisions of the Workmen’s Accident Compensation Act, which should exclusively govern this situation.
In Travieso v. Del Toro, decided May 29, 1953, in which I wrote the opinion for the Court, we decided in part that under § 143 of our Civil Code, the father is entitled to support *774and has in his favor a cause of action for his son’s death since, even if he was not actually and effectively receiving support at the time of his son’s death, he lost the prospective and potential benefits inherent in the parent and child relation, and since the relation itself gave rise to a reasonable expectancy of support and future benefits. That doctrine is valid and effective in the field of application of the Civil Code, which structures the right of support on the ground of the juridical nexus of kinship, (1 Manresa 671, 6th ed.) which gives rise to an obligation to support. Manresa, p. 685. However, the Workmen’s Accident Compensation Act is a special law and only those persons who are subject to the dependency conditions expressly stated in the Act are beneficiaries. Schneider, Workmen’s Compensation, Vol. 9, p. 2, Permanent Edition; Brown v. Martin, 26 S. E. 2d 317. Although the Workmen’s Compensation Act should be liberally construed, to the end that its benefits may not be denied upon technical, narrow and strict interpretations, yet its language should be given the established legal meaning or the meaning which the Legislature intended, and may not be so construed as to do violence to a specific requirement of the Act. Brown v. Martin, supra.
The problem at issue should be decided exclusively on the basis of § 3 of the Act as amended by Act No. 284 of May 15, 1945. (Sess. Laws, p. 1036).
The Section in question grants a right to compensation, among others to parents who “were wholly or partly dependent for their support on the earnings of the deceased workman ... at the time of his death.” Clearly, the right to compensation is not granted on the sole basis of the claimant’s paternity, that is, it does not arise merely because of kinship, as is the case under the Civil Code, nor is the right dependent on a presumptive right to support. It is a case of dependency in fact, and not of law, in view of the following considerations:
*775(1) The phrase “wholly or partially dependent” implies the need of an actual situation of fact, since the two alternatives pointed out are total dependency for his support, that is, that all the necessary expenses for the support of the father were furnished by the son, and partial dependency for his support, that is, that a part of the expenses for support were actually furnished by the son. Partial dependency does not arise from, nor is identified with, a presumptive potential and intangible right to support; which right is whole and may not be partly fragmented.
(2) Dependency of a person on another for support is a reality and not a state of law. It is a fact and not a juridical relation.
(3) “Dependent for their support on the earnings of the deceased workman or employee at the time of his death.” Dependency and support are based on specific sums or amounts earned by the son, as a question of fact, at the time of his death. That is, it is essential that the father depended totally or partially on the actual earnings of the son at his death. If the son was physically disabled or an invalid at his death, to the extent that, as a matter of fact, he earned nothing, there could be no dependency. A mere expectancy of future benefits would not be enough. Whether or not the son earned money is a question of fact. The statute is not predicated either on potentialities, expectancies, nor on juridical nexus or on rights and obligations. The statute is saturated with demands of reality. Paternity is a sine qua non requirement but it is obviously not the only requirement, since it is further required that the father, besides being such, be dependent on his son’s earnings for his support. If it were sought to establish the opposite criterion, § 3 of the Act would have been limited to granting the right of compensation to the parents, without any requirement or qualification. The theory adverse to the opinion of this Court is predicated on the concept that the *776fact itself of paternity is sufficient to give rise to the right of compensation, since a presumption of dependency would arise from such paternity, being based on a potential right to support. If this were so, the Legislature would have confined itself to requiring the condition of paternity. The latter theory implies that the phrase “wholly or partly dependent for their support on the earnings of the deceased workman or employee at the time of his death” is a useless, academic, meaningless phrase since the relation of parent and child would be enough to warrant compensation.
From § 3 it clearly appears that the condition of paternity is not sufficient and that as a matter of fact dependency is also required. This Section further provides that compensation shall be distributed “among the aforesaid relatives according to the condition, needs, and degree of relationship and dependence of each, as the Manager may decide in accordance with the facts.” (Italics ours.) The following considerations arise therefrom:
(1) The degree of relationship is not the only factor involved. The requirement of dependency is specifically added to that of the degree of relationship. That is, the degree of relationship( as a juridical bond giving rise to rights and obligations is, not an exclusive test of dependency. Dependency is also required as a different and independent factor from the degree of relationship. The degree of relationship is different from dependency as a question of fact.
(2) It is indicated that among other factors the distribution of compensation is a function of the degree of relationship and dependency, in accordance with the facts. That is, that dependency, among other factors, is a question of fact since its extent and scope must be decided in accordance with the facts.
In my opinion, § 3 sets forth with meridian clearness that dependency is a question of fact. Naturally, there may be presumptions as to questions of fact. But the Industrial *777Commission made a finding to the effect that the father was a dependent. There was a conflict in the evidence before the Commission on that question and the Commission decided the conflict and made a finding on the basis of the evidence introduced before it. It is a well-settled rule that the findings of fact of the Industrial Commission shall not be disturbed by this Court if they are supported by the evidence. A presumption is not sufficient to defeat a finding of fact.